department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-2617-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for from subject elizabeth g beck senior technical reviewer cc intl br6 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend amount a amount b cfc1 cost country a country b country c date a date b date c federal_circuit a holding company1 holding company2 product a state a state b taxable_year type x uscorp ussub issue for taxable_year whether a controlled_taxpayer may claim that a cost_sharing_arrangement is a qualified_cost_sharing_arrangement under sec_1 a despite its failure to substantially comply with sec_1 c iii and the administrative requirements of sec_1_482-7 due to its failure to attach a cost sharing statement to its u s income_tax return or forms conclusion no a controlled_taxpayer may not claim that a cost_sharing_arrangement is a qualified_cost_sharing_arrangement where it did not substantially comply with the administrative requirements for qualified_cost sharing arrangements because it did not attach a cost sharing statement to its taxable_year u s income_tax return and related forms as required by sec_1_482-7 and sec_1 j facts uscorp a u s_corporation organized under state a law on date c with its principal_place_of_business in state b is engaged in the manufacture of product a uscorp is not a coordinated_examination_program taxpayer and therefore is subject_to random audit as opposed to continuous audit on a three-year cycle uscorp and its subsidiaries filed a consolidated u s income_tax return form_1120 for taxable_year which began subsequent to date uscorp also filed forms information_return of u s persons with respect to certain foreign_corporations for nine controlled_foreign_corporations located in several countries including country a country b and country c a taxable_year the beginning of uscorp’s taxable_year was date b a date subsequent to date for taxable_year uscorp did not attach a cost sharing statement to its form_1120 or forms filed on behalf of its nine controlled_foreign_corporations furthermore uscorp did not file forms information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business with reference to its taxable_year form_1120 filed by uscorp and its subsidiaries uscorp listed a cost payment received totaling dollar_figureamount a ussub a domestic subsidiary of uscorp organized under state a law listed a cost payment received totaling dollar_figureamount b no information was provided on or attached to the form_1120 to explain why uscorp or ussub received the cost payments and specifically whether they were received pursuant to a cost_sharing_arrangement as regards the taxable_year forms filed by uscorp and its subsidiaries two of the forms related to transactions with two of uscorp’s wholly-owned foreign subsidiaries holding company1 and holding company2 on both forms holding company1 and holding company2 listed partnership income which examination believes includes income and expenses relating to transactions between uscorp and cfc1 cfc1 is a country a type x corporation which is jointly owned by holding company1 and holding company2 which have elected to treat cfc1 as a partnership for u s tax purposes during audit uscorp provided examination with a copy of a date a cost sharing_agreement between uscorp and cfc1 b overview of the cost_sharing_arrangement between uscorp and cfc1 as of date a a date prior to date uscorp and cfc1 entered into a technology cost and risk sharing_agreement csa with the intent to establish a structure whereby each party will share in the research_and_development costs incurred in order to further develop the existing technology and whereby each party will be a joint owner of any technology developed on or after date a csa recitals existing technology was defined to mean any proprietary designs plans processes instruments machines materials compositions test procedures manufacturing procedures techniques formulations methodologies software data and information which is owned discovered or developed by uscorp other than in cooperation with cfc1 and which is involved in the manufacture use or sale of the products csa sec_1 we note that products which is apparently the focus of the research_and_development performed pursuant to the csa is not defined in the agreement additionally the csa does not clarify or describe the scope of the research_and_development to be undertaken or the intangible or class of intangibles intended to be developed no further information is provided in the csa regarding the role of each party in the research design manufacture distribution or geographic exploitation of the covered intangible s the csa provides that it will remain in force until terminated by either party giving thirty days written notice during the thirty-day period following the close of a fiscal quarter csa sec_12 in accordance with the terms of the csa uscorp and cfc1 agreed to jointly own all right title and interest in new technology developed by either party csa sec_2 new technology refers to technology developed by either uscorp or cfc1 on or after the date a effective date of the csa csa sec_1 uscorp technology is deemed to include technology of uscorp subsidiaries that are included in uscorp’s consolidated federal_income_tax return id it is not clear whether one or both parties retained legal_title to the new technology nor whether exploitation was divided between the participants geographically uscorp retained responsibility for obtaining worldwide legal protection for new technology csa sec cfc1 retained the right to obtain protection for new technology where uscorp elected not to do so provided that such legal protection remained in uscorp’s name so long as uscorp took steps reasonably requested by cfc1 to facilitate registration of the new technology csa sec law and analysis a cost sharing arrangements generally pursuant to code sec_482 transfers of intangible_property between controlled taxpayers must reflect arm’s length consideration typically in the form of a royalty payment sec_1_482-1 sec_1_482-4 through a cost_sharing_arrangement is an alternative available to controlled taxpayers engaged in the codevelopment of intangible_property and permits exploitation of the developed intangible_property absent payment of consideration ie a royalty between the controlled participants as is otherwise required under the transfer_pricing rules pursuant to the terms of the cost_sharing_arrangement the parties agree to share the costs of development of the intangible in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of their interests in the intangible sec_1_482-7 b development of the cost sharing regulations sec_482 provides that the service may distribute apportion or allocate gross_income deductions credits or allowances among controlled businesses where such distribution apportionment or allocation is necessary in order clearly to reflect the income of such controlled businesses sec_482 the intent of sec_482 is t o place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer the standard to be applied in every case is that of an uncontrolled taxpayer dealing at arm’s length with another uncontrolled taxpayer sec_1_482-1 see also sec_1_482-1 effective for uscorp’s taxable_year pre-1995 final cost sharing regulations in specific guidance on the application of the arm’s length standard regarding transfers of intangible_property was added to the sec_482 regulations fed reg date these intangible_property regulations included a provision on cost sharing arrangements which provided a bona_fide cost_sharing_arrangement is an agreement in writing between two or more members of a group of controlled entities providing for the sharing of the costs and risks of developing intangible_property in return for a specified interest in the intangible_property that may be produced in order for the arrangement to qualify as a bona_fide arrangement it must reflect an effort in good_faith by the participating members to bear their respective shares of all the costs and risks of development on an arm’s length basis in order for the sharing of costs and risks to be considered on an arm’s length basis the terms and conditions must be comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement sec_1_482-2 under the cost sharing regulations a cost_sharing_arrangement was bona_fide if the agreement was written and reflected a good_faith effort of the participants to share costs and risks associated with the development of covered_intangibles on an arm’s length basis id additional administrative requirements for participants of a bona_fide cost_sharing_arrangement were not imposed until the issuance of the cost sharing regulations in concerned about income_tax deferral and effective tax exemptions resulting from u s_corporations transferring intangible_property to related foreign_corporations in low tax jurisdictions while retaining the value of the earnings in the related group congress amended sec_482 by adding an additional sentence joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 99th cong 2d sess jct explanation sec_1231 of the tax_reform_act_of_1986 added the requirement to sec_482 that where there is a transfer or license of intangible_property between controlled parties the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible tax_reform_act_of_1986 publaw_99_514 100_stat_2085 et seq 1986_3_cb_1 congress intended that this commensurate_with_income_standard meet the objective that the allocation of income between related parties reasonably reflect the economic activity and risks undertaken respectively see h_r rep no 99th cong 1st sess c b jct explanation pincite a related concern was the service’s ability to administer sec_482 regulations due to difficulties in obtaining pricing and valuation information for transferred intangibles see jct explanation pincite stating there are extreme difficulties in determining whether the arm’s length transfers between unrelated parties are comparable congress thus concluded that it is appropriate to assure that the division of income between related parties reasonably reflect the relative economic activities undertaken by each congress explicitly noted that amendments to sec_482 were not intended to preclude the use of c ertain bona_fide research_and_development cost-sharing_arrangements as an appropriate method of allocating income attributable to intangibles among related parties if and to the extent such agreements are consistent with the purposes of this provision that the income allocated among the parties reasonably reflect the economic activity undertaken by each h_r conf_rep no 99th cong 2d sess 1986_4_cb_638 in following a congressional recommendation the treasury_department and the service conducted and published for comment a study of intercompany transfer_pricing which included among other things the service’s proposed administrative requirements for taxpayers seeking to participate in a cost_sharing_arrangement notice_88_123 1988_2_cb_458 white paper the white paper proposed that taxpayers seeking to enter into cost sharing arrangements make a formal election and contemporaneously document the specifics of the cost_sharing_arrangement white paper 1988_2_cb_458 furthermore any u s participant in a cost_sharing_arrangement was to include a copy of the agreement with its first return filed after the effective date of the agreement id additionally within days of the service’s request participants were to agree to produce in english the records of foreign participants to verify computation and appropriateness of cost shares id following review of public comments the service issued proposed_regulations on the transfer of intangible_property and cost sharing arrangements fed reg date 1992_1_cb_1164 the proposed cost sharing regulations required that taxpayers substantially comply with each administrative requirement to be deemed a participant in the cost_sharing_arrangement prop sec_1_482-2 the proposed administrative requirements for participants were as follows a b c the material provision sec_1 of the arrangement are summarized in or a copy of the agreement is attached to the income_tax return filed by the participant if any or they are summarized in any attachment to schedule m of form_5471 or any attachment to form_5472 filed with respect to that participant in each year that the arrangement is in effect the participant maintains records that are sufficient to verify the material provisions of the arrangement the amount of the costs borne under the arrangement by each participant during the taxable_year and the computation of each participant’s operating income resulting from the arrangement and the records described in paragraph b above are produced within days of a request by the district_director for such records prop sec_1_482-2 a - c in the service issued temporary sec_482 regulations which incorporated verbatim the regulation on cost sharing fed reg date 1993_1_cb_90 temp sec_1_482-7t thus the administrative requirements suggested in the white paper and proposed cost sharing material provisions of the cost_sharing_arrangement included but were not limited to identification of the arrangement’s participants duration intangible development areas covered by the arrangement and the method for dividing costs of developing intangibles prop sec_1_482-2 regulations were not incorporated in the temporary cost sharing regulations which were effective for taxable years beginning after date temp sec_1_482-1a on date the service published final sec_482 regulations which included general transfer_pricing rules relating to intangible_property but did not include final cost sharing regulations t d 1994_2_cb_93 thus the temporary cost sharing regulations which incorporated the text of the regulations continued to apply id pincite final cost sharing regulations on date the service published final cost sharing regulations fed reg date 1996_1_cb_85 these final regulations replaced the temporary cost sharing regulations for taxable years beginning on or after date sec_1_482-7 sec_1_482-7 defines a cost_sharing_arrangement as a n agreement under which the parties agree to share the costs of development of one or more intangibles in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of the interests in the intangibles assigned to them under the arrangement sec_1_482-7 under the final cost sharing regulations a taxpayer may claim that a cost_sharing_arrangement is a qualified_cost_sharing_arrangement provided it meets the requirements of sec_1_482-7 sec_1_482-7 in general the district_director shall not make sec_482 allocations with respect to a qualified_cost_sharing_arrangement except to the extent necessary to make each controlled participant’s share of the costs of intangible development under the qualified_arrangement equal to its share of reasonably_anticipated_benefits attributable to such development sec_1_482-7 among the requirements set forth in sec_1_482-7 a qualified_cost_sharing_arrangement must include two or more participants and be recorded in a document contemporaneous with the formation of the cost_sharing_arrangement sec_1_482-7 a participant in a cost_sharing_arrangement may be either a controlled participant defined as a controlled_taxpayer meeting the requirements of sec_1 c or an uncontrolled participant defined as an uncontrolled taxpayer that is a party to the cost_sharing_arrangement sec_1_482-7 a controlled_taxpayer is defined as any one of two or more taxpayers owned or controlled directly or indirectly by the same interests whereas an uncontrolled taxpayer is defined as any one of two or more taxpayers not owned or controlled directly or indirectly by the same interests sec_1_482-1 a controlled_taxpayer may be a controlled participant in a qualified_cost_sharing_arrangement only if it i reasonably anticipates that it will derive benefits from the use of covered_intangibles ii substantially complies with the accounting requirements described in paragraph i of this section and iii substantially complies with the administrative requirements described in paragraph j of this section sec_1_482-7 i - iii emphasis added thus to qualify as a controlled participant in a qualified_cost_sharing_arrangement under the final cost sharing regulations the taxpayer must substantially compl y with the administrative requirements described in paragraph j sec_1 c iii pursuant to sec_1_482-7 the administrative requirements are divided into two categories the documentation requirements of sec_1_482-7 and the reporting requirements of sec_1_482-7 the documentation prong of the administrative requirements requires a controlled participant to maintain sufficient documentation to establish that the requirements of sec_1 b and c have been met as well as additional documentation specified in sec_1_482-7 sec_1_482-7 a controlled participant is not required to attach this documentation to its income_tax return rather such documentation must be provided to the service within thirty days of a request sec_1_482-7 the reporting prong requires a controlled participant must attach to its u s income_tax return a statement indicating that it is a participant in a qualified_cost_sharing_arrangement and listing the other controlled participants in the arrangement a controlled participant that is not required to file a u s income_tax return must ensure that such a statement is attached to schedule m of any form_5471 or to any form_5472 filed with respect to that participant sec_1_482-7 emphasis added in sum a controlled participant must substantially comply with the administrative requirements of sec_1_482-7 to claim qualified_cost_sharing_arrangement treatment sec_1_482-7 sec_1_482-7 and sec_1 c iii furthermore the district_director may apply the cost sharing regulations to any arrangement that in substance constitutes a cost_sharing_arrangement notwithstanding a failure to comply with any of the qualified_cost_sharing_arrangement requirements sec_1_482-7 finally where a controlled_taxpayer acquires an interest in intangible_property other than in consideration for bearing a share of the costs of the intangible’s development the district_director may make appropriate allocations to reflect an arm’s length consideration for the acquisition of the interest in such intangible under the rules of sec_1_482-1 and sec_1_482-4 through sec_1_482-7 if after any cost allocations the district_director may make pursuant to sec_1_482-7 a controlled participant bears costs of intangible development that over a period of years are consistently and materially greater or lesser than its share of reasonably_anticipated_benefits then the district_director may conclude that the economic_substance of the arrangement between the controlled participants is inconsistent with the terms of the cost_sharing_arrangement in such case the district_director may make an allocation by which the participant that bore a disproportionately greater share of costs must receive an arm’s length payment under sec_1_482-1 and sec_1_482-4 through from the controlled participant whose share of the intangible_development_costs is less than its share of reasonably_anticipated_benefits over time in consideration for the effective receipt of additional interests in the covered_intangibles sec_1_482-7 c substantial compliance under sec_1_482-7 initially we note that substantial compliance is defined neither in code sec_482 nor the final cost sharing regulations nor the general definitions of code sec_7701 see sec_482 sec_7701 and sec_1_482-7 there are numerous sections of the internal_revenue_code and treasury regulations which employ the term substantial compliance or a derivation thereof but which also fail to define the term for internal_revenue_code sections employing the language of substantial compliance see sec_401 employee benefit plans - qualified_pension_profit-sharing_and_stock_bonus_plan a income from foreign sources - admissibility of documentation maintained in foreign countries d b cooperatives - designation procedure for empowerment_zones enterprise communities and rural in the absence of a definition of substantial compliance we rely on case law to interpret the meaning within the context of federal tax law while federal_circuit a case law would control this issue because uscorp’s principal_place_of_business is in state b the leading cases on substantial compliance for federal tax purposes are decisions by the 7th circuit_court of appeals and the united_states tax_court see infra case law has established two constructs for evaluating substantial compliance a plain-language test and a federal common_law doctrine the federal common_law development investment areas 2032a d estate_taxes - election agreement b employment_taxes - conditions of additional credit allowance c employment_taxes - approval of state laws j employment_taxes - applicability of state law 6038a e c information and returns - information with respect to certain foreign-owned corporations miscellaneous provisions - restrictions on church tax inquiries and examinations b miscellaneous provisions - definitions - exempt_individual for additional treasury regulation sections employing the language of substantial compliance see sec_1_167_a_-11 depreciation based on class lives for property first placed_in_service after date a -12 f depreciation based on class lives for property first placed_in_service before jan 5a c items not deductible - substantiation requirements 274-5t c items not deductible - substantiation requirements temporary a -3 c corporate organizations and reorganizations - treatment of transfers of stock_or_securities to foreign_corporations 468a-3 h methods_of_accounting - ruling_amount a i rules for determining capital_gains_and_losses - taxpayer to establish earnings_and_profits and foreign taxes c application of withholding provisions - return_of_tax_withheld j tax returns or statements - information returns required of domestic corporations with respect to annual accounting periods of certain foreign_corporations beginning before date k tax_return of statements - information returns required of united_states persons with respect to annual accounting periods of certain foreign_corporations beginning after date 6038a-4 b tax returns or statements - monetary penalty 5f f -1 a-14 itemized_deductions for individuals and corps - questions and answers concerning transitional rules and related matters regarding certain safe_harbor leases temporary k -1 e federal_insurance_contributions_act - waiver of exemption from taxes a -1 e iii b imposition of tax exclusion for light duty trucks etc a-11 examination and inspection - questions and answers related to church tax inquiries and examinations b -3 definitions - days of presence in the united_states that are excluded for purposes of sec_7701 doctrine_of substantial compliance generally does not control in instances where as here the plain-language of a statute or regulation specifically includes the language of substantial compliance 88_tc_1453 citing 67_tc_1071 acq c b 31_tc_655 aff’d 272_f2d_945 6th cir therefore our analysis focuses on the plain-language test the leading case which analyzes the plain-language test of substantial compliance is 896_f2d_218 7th cir aff’g ustc big_number c d ill in prussner the seventh circuit concluded that failure to attach a recapture agreement to a timely filed estate_tax_return meant that the taxpayer had not substantially complied with the special_use_valuation requirements of sec_20_2032a-8 as required by code sec_2032a thus a review of the issue and facts in prussner is instructive on what constitutes substantial compliance the issue in prussner involved a special_use_valuation election pursuant to code sec_2032a which permits heirs to family farms and closely-held businesses to value farm or business_assets based on actual use rather than on the basis of the most commercially lucrative use special_use_valuation is an irrevocable election that mandates compliance with several requirements before farm or family business_assets may be valued based on actual use specifically an estate_tax_return must be timely filed and a notice of election and recapture agreement both must be attached to a timely filed return see sec_2032a treas reg 2032a- a form_706 united_states estate and generation-skipping_transfer_tax return the recapture agreement must be signed by every heir with a vested or contingent_interest in the estate in prussner the estate’s attorney did not attach a recapture agreement to the timely filed estate_tax_return and notice of election but instead attached a letter explaining that the recapture agreement would be forwarded to the service once it had been signed by all heirs who were located throughout the united_states prussner f 2d pincite four months later the attorney filed a recapture agreement that complied with all the requirements except timeliness id the service subsequently revalued the farmland based on its most commercially valuable use because the recapture agreement was not attached to the timely filed estate_tax_return id the plaintiff appealed the district_court decision in favor of the service arguing that the estate substantially complied with the special_use_valuation requirements of code sec_2032a and the corresponding regulations id code sec_2032a prescribes procedures whereby substantial compliance with the special_use_valuation regulatory requirements is sufficient if a taxpayer makes a timely election and submits a recapture agreement but fails to provide all the necessary information specifically a taxpayer is deemed to have substantially complied with the election requirements where the timely filed notice of election does not contain all the required information or where required information or signatures of one or more persons are not included in the timely filed recapture agreement sec_2032a in both instances the election for special_use_valuation is deemed valid if the executor provides the necessary information within days of a request from the service prussner f 2d pincite the purpose of the recapture agreement which must be signed by every heir with a vested or contingent_interest in the estate is two-fold first to provide consent for the collection of additional estate_tax which may be imposed if the property is not used for its designated special use within years of the decedent’s death and second to designate an agent acting on behalf of the heirs in dealings with the service sec_2032a sec_20_2032a-8 thus the recapture agreement simplifies the collection of estate_tax if it later becomes due in prussner the estate’s attorney neither sought an extension of time to file the recapture agreement nor filed an incomplete recapture agreement the seventh circuit found that the failure_to_file a recapture agreement with the timely filed estate_tax_return was not a form of substantial compliance contemplated under the code sec_2032a in effect at the time the executor attempted to make the special_use_valuation election required the secretary to direct promulgation of regulations where a b the executor makes a special_use_valuation election under paragraph within the time prescribed for filing such election and substantially complies with the regulations prescribed by the secretary with respect to such election but - i the notice of election as filed does not contain all required information or signatures of one or more persons required to enter into the recapture agreement are not included on the agreement as filed or the agreement does not contain all required information ii the executor will have a reasonable period of time not exceeding days after notification of such failures to provide such information or agreements sec_2032a emphasis added statute prussner f 2d pincite the court concluded for this default the statute provides as the eighth circuit has also concluded no absolution id referring to eighth circuit decision in 865_f2d_178 8th cir holding that a failure to attach a notice of election and a recapture agreement to a timely filed estate_tax_return precluded a finding of substantial compliance with special_use_valuation requirements thus the seventh circuit employed a strict and literal reading of the special_use_valuation statute and regulations and held that the estate’s failure to attach a recapture agreement was not a form of noncompliance curable within days as a result the taxpayer was precluded from benefitting from special_use_valuation under sec_2032a even though the service was on notice that the estate sought special_use_valuation a series of special_use_valuation cases are in accord with the prussner substantial compliance holding on sec_2032a see estate of 97_f3d_1401 11th cir cert_denied 520_us_1186 57_f3d_1393 5th cir reh’g denied u s app lexis 5th cir 937_f2d_316 7th cir reh’g denied en_banc u s app lexis 95_tc_168 88_tc_1453 the prussner court also analyzed the case under the federal common_law doctrine_of substantial compliance and applied the american air filter five factor test to distinguish between essential and procedural regulatory requirements prussner f 2d pincite the seventh circuit noted that multifactored tests like the american air filter test are difficult to apply and criticized the incomplete dichotomy between essential and procedural requirements that the tax_court commonly uses to frame the issue of substantial compliance id pincite nevertheless the prussner court applied the essential-procedural distinction embodied in the american air filter five factor test because in several other cases the tax_court had concluded previously that there was no defense of substantial compliance for failure to comply with an essential requirement - a requirement which harms or prejudices the service when not complied with prussner f 2d pincite citing 67_tc_736 42_tc_308 before reviewing the prussner court’s application of the five factor test review of 81_tc_709 is instructive in american air filter the petitioner was a u s shareholder of foreign subsidiaries and claimed that it intended to exclude subpart_f_income of two of its foreign subsidiaries pursuant to code sec_963 receipt of minimum distributions by domestic corporations minimum_distribution_rules repealed in for taxable years beginning after date see sec a tax reduction act of p l stat american air filter co t c pincite due to a clerical_error the petitioner failed to file an election statement with its timely filed income_tax return as required by the statute and regulations under sec_963 id pincite no amount was included on the petitioner’s income_tax return as subpart_f_income from the two controlled_foreign_corporations at issue additionally on the forms income from controlled_foreign_corporation filed for the two foreign subsidiaries for the which petitioner sought to exclude subpart_f_income the petitioner represented that no election had been made id pincite other portions of the forms were completed in a manner contradictory to the representation that no election was made id the petitioner later provided the service with an election statement when notified during audit in that no such election statement had been filed id pincite in tax_court petitioner contended that it substantially complied with the election requirements of code sec_963 whereas the commissioner claimed that the failure to include the election statement with the income_tax return prejudiced the conduct of the audit that the service was unable to determine from the return the petitioner’s method for computing the minimum distribution the corporations involved in the elections and the correct amounts of the distributions american air filter t c pincite in evaluating the petitioner’s substantial compliance argument the american air filter court noted that full compliance with regulations may be required when the requirements relate to the substance or essence of a statute but that substantial compliance suffices where requirements are procedural and the essential regulatory purpose of the requirements was fulfilled 81_tc_709 citations omitted the american air filter court cited the following five factor test to determine whether substantial compliance is appropriate when weighed against the harm to the service resulting from the lack of taxpayer’s full compliance with certain regulatory requirements the american air filter court considered whether the taxpayer’s failure to comply fully defeats the purpose of the statute the commissioner is prejudiced by the untimely election prior to its repeal in sec_963 permitted united_states_shareholders of controlled_foreign_corporations to exclude from gross_income a controlled foreign corporation’s subpart_f_income if the united_states_shareholder received a minimum distribution of earnings_and_profits for the taxable_year at issue to qualify for such treatment an election was to be timely filed for each year that the shareholder sought to exclude subpart_f_income sec_1_963-1 additionally neither the relevant code provision nor treasury regulations employ the language of substantial compliance the regulation provided with detailed specificity the manner in which an election was to be made the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default and the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission 81_tc_709 despite the failure to timely file an election statement for sec_963 treatment the american air filter court concluded that the petitioner had substantially complied with the requirements for the following reasons first filing the election statement merely would have confirmed that the petitioner had made the election in substance american air filter t c pincite second the petitioner did not adopt a position inconsistent with its earlier treatment of the minimum distributions as non-subpart f income nor did it attempt to whipsaw the commissioner based on hindsight since the treatment of payments as minimum distributions on its income_tax return were consistent with the minimum distribution election id pincite third the commissioner was not prejudiced by the petitioner’s omission of the election statement because the petitioner’s income_tax return alone provided most of the information required by the regulations although it was not included in a timely filed election statement id pincite fourth the court believed that precluding the petitioner’s use of sec_963 treatment due to its delay in filing the election statement would disproportionately punish the petitioner for a clerical omission id pincite fifth the court concluded that the information returns filed by the petitioner forms were ambiguous and contradictory and did not clearly indicate that a election was not made id pincite returning to prussner in applying the five factor american air filter substantial compliance test the prussner court concluded that the estate had not substantially complied with the special_use_valuation requirements of sec_2032a the seventh circuit stated that the common_law doctrine_of substantial compliance should be applied narrowly and courts should not use it to nullify valid regulations 896_f2d_218 7th cir accord 719_f2d_1001 9th cir holding the appellant’s claim for additional retirement benefits was barred by his failure to timely file a claim because the doctrine_of substantial compliance is not applicable where the purpose of statutory requirements would be defeated and where the party seeking to apply the doctrine has knowledge of the statutory prerequisites the court noted that the special_use_valuation regulation unequivocally required the filing of a recapture agreement with the return and that the estate’s attorney made no attempt to either attach the recapture agreement nor to seek an extension of time to file the agreement id pincite in conclusion the court stated that although the requirement to attach a recapture agreement to a timely filed estate_tax_return may not be essential it is also not unimportant because the service cannot permit qualified-use valuation until the recapture agreement is filed which is a condition of a valid election id several judicial doctrine cases unrelated to special_use_valuation are in accord with prussner holding that failure_to_file a form required for a valid election is not a procedural requirement for which substantial compliance is permissible see 63_tc_316 holding petitioners were not qualified electing shareholders under code sec_333 where they failed to file an election on form_964 although the same information was supplied on form_966 and petitioners failed to comply with a substantive requirement for specific contemporaneous and incontrovertible evidence of a binding election 69_tc_837 stating election for rapid amortization of pollution_control_facility was invalid under sec_1 a where the taxpayer did not comply with an essential regulatory requirement due to its failure to attach to its income_tax return a statement of certification for the pollution_control_facility but see columbia iron metal co v commissioner in penn-dixie the taxpayer sought rapid amortization for one of its pollution_control_facilities for the taxable_year ending date pursuant to sec_1_169-4 the taxpayer was required to attach to its income_tax return a statement and certificate of proof that the facility was certified by the federal government penn- dixie steel corp t c pincite if the facility had not been certified by the time the income_tax return was filed the taxpayer was required to attach a statement and the application as proof that it had applied for certification of the facility id in penn-dixie steel corp the taxpayer failed to attach both the statement and either proof of application or certification to its income_tax return because it had not sought certification for the taxable_year for which it applied the rapid amortization deduction the united_states tax_court held that taxpayer failed to comply with an essential requirement for rapid amortization under sec_169 and noted we disagree with petitioner’s assertion that continental has only failed to comply with a procedural detail while the actual filing of a copy of the required certification or application therefor may be a procedural detail the implicit requirement that such application must have been made goes to the very essence of the statute the essential prerequisite to rapid amortization under sec_169 is that the taxpayer’s pollution_control_facility must be certified the underlying requirement that such an application in fact be made before the return is filed relates to the essential qualification for election under sec_169 and cannot be dismissed as a mere procedural detail t c holding that petitioner had substantially complied with the procedural requirements for charitable deductions where all underlying requirements were met pursuant to sec_170 and sec_1_170-3 despite its failure to attach to its income_tax return a copy of the corporate minutes authorizing the contribution and a verified written declaration of an officer of the corporation and where the regulations failed to delineate the consequences of noncompliance with the requirements acq 1979_2_cb_1 we note also that in several cases federal courts have required complete compliance with reporting requirements where taxpayers have sought to avail themselves of a benefit afforded by regulation or election see 948_f2d_723 fed cir requiring strict compliance with reporting requirements for sec_166 bad_debt deduction and noting that doctrine_of substantial compliance should be narrowly applied 843_f2d_224 6th cir holding that taxpayer did not substantially comply with inventory_accounting election requirements due to failure_to_file a form_970 application to use lifo inventory_method although information required on the form was provided subsequently during the audit of particular relevance to the present situation is a statement by the federal_circuit in credit life regarding the purpose of the reporting requirements t he purpose of the reporting requirement is obvious it places the service on notice of the taxpayer’s position and gives the service an opportunity to investigate and verify thus to apply the doctrine_of substantial compliance here would not only be inconsistent with our own cases limiting its application but even with the tax court’s application of it as well credit life ins co v united_states f 2d pincite in sum a controlled participant must substantially comply with the administrative requirements of sec_1_482-7 including both the documentation and reporting requirements to claim qualified_cost_sharing_arrangement treatment sec_1_482-7 sec_1_482-7 and sec_1_482-7 due to the importance of attaching the cost sharing statement to forms and as discussed infra the failure to comply with the reporting requirement alone leads to the conclusion that the taxpayer failed to substantially comply with the administrative requirements in toto penn-dixie steel corp t c pincite discussion issue uscorp may not claim treatment as a qualified_cost_sharing_arrangement for taxable_year due to its failure to substantially comply with the administrative requirements of sec_1 j sec_1_482-7 applies to uscorp’s taxable_year which began on date b a date subsequent to the date effective date of the final cost sharing regulations here the issue is whether uscorp failed to substantially comply with the administrative requirements of sec_1_482-7 due to its failure to attach a cost sharing statement to its u s income_tax return and forms a the plain-language test of substantial compliance in determining whether uscorp substantially complied with the reporting requirements for controlled participants in a qualified_cost_sharing_arrangement we believe the plain-language test governs this case based on the substantial compliance language in sec_1_482-7 accordingly we begin our analysis with the plain-language review of the cost sharing regulations and follow with an application of the american air filter five factor test as did the seventh circuit in prussner the flush language of sec_1_482-7 explicitly requires a controlled participant ie uscorp to attach a cost sharing statement to its u s income_tax return uscorp failed to do so uscorp cannot claim that it did not have notice of this requirement since the final cost sharing regulations were published in date and became effective on date prior to the commencement of uscorp’s taxable_year under examination therefore uscorp had at least ½ months notice of the requirement prior to the due_date of its tax_return applying the tax court’s analysis in prussner we believe that failure_to_file a cost sharing statement altogether cannot be deemed substantial compliance as no compliance cannot constitute substantial compliance the fact that there is a separate documentation requirement under sec_1_482-7 does not alter this conclusion given the importance of compliance with the reporting requirement see discussion infra regarding import therefore pursuant to the plain-language test of substantial compliance uscorp did not substantially comply with the administrative requirements of sec_1_482-7 due to its failure to attach a cost sharing statement to its taxable_year income_tax return b the federal common_law doctrine_of substantial compliance additionally we believe that the federal common_law doctrine_of substantial compliance supports the above conclusion that uscorp’s failure to attach a cost sharing statement to its u s income_tax return does not constitute substantial compliance in applying the five factor american air filter test to the present situation to determine whether the requirement to attach a cost sharing statement to a timely filed income_tax return is either essential or procedural we conclude that it is an essential requirement with which taxpayers must comply otherwise failure to comply circumvents the purpose of the requirement and results in prejudice to the service first uscorp’s failure to substantially comply with the reporting requirement of sec_1_482-7 defeats the purpose of the cost sharing regulations the purpose of attaching the cost sharing statement to an income_tax return or forms is to provide timely notice to the service that the taxpayer claims a qualified_cost_sharing_arrangement and provides the identities of the participants as in credit life ins co the cost sharing statement alerts the service of the possible need to investigate and verify the special requirements associated with a qualified_cost_sharing_arrangement including issues that may arise such as a buy- in or a buy-out second the commissioner is prejudiced by uscorp’s failure to attach cost sharing statements to its forms and uscorp may argue that the commissioner has not been harmed because examination was able to discern the existence of a cost_sharing_arrangement during the audit and thus request additional supporting documentation pursuant to sec_1_482-7 nevertheless effective tax_administration is harmed or prejudiced to the extent that examination may not be able to discern the existence of a cost_sharing_arrangement from the tax_return or forms in order to timely and effectively audit such arrangements taxable years do not remain subject_to audit for an indefinite duration specifically situations may arise where there should have been a cost sharing-related adjustment in a year of the cost_sharing_arrangement but such year is closed to audit when owing to lack of notice via the cost sharing statement examination discerns the existence of the cost_sharing_arrangement and identifies the participants third the cost sharing regulations articulate the reporting requirement with detailed specificity applying the 9th circuit’s reasoning in sawyer uscorp could not prevail here by relying on the doctrine_of substantial compliance because it had knowledge of the prerequisites for qualified_cost_sharing_arrangement treatment since the final cost sharing regulations were published and effective prior to the beginning of taxable_year support for this conclusion can also be found from the tax court’s analysis in columbia iron metal co because here the cost sharing regulations clearly make the attachment of a cost sharing statement to a form_1120 or a sine qua non for qualified_cost sharing treatment see generally sec_1_482-7 furthermore the requirement to attach a cost sharing statement to a timely filed income_tax return cannot be deemed a burdensome requirement that is difficult with which to comply given that the only information required is a statement that the taxpayer is a participant in the arrangement and the identification of other participants fourth the sanction imposed on uscorp for the failure to substantially comply with the administrative requirements of sec_1_482-7 is neither excessive nor disproportionate compared with its default specifically uscorp is precluded from claiming qualified_cost_sharing_arrangement treatment due to its failure to alert the service that it was a controlled participant in a cost_sharing_arrangement the situation here is not like that in columbia iron metal co where the applicable code section and regulations failed to specify the consequences of a failure to comply with the requirements for charitable deductions here the cost sharing regulations plainly state that the taxpayer may not claim treatment as a qualified_cost_sharing_arrangement in the absence of meeting certain requirements including substantial compliance with the administrative requirements finally whereas it is not clear that uscorp attempts to benefit from hindsight by adopting a position inconsistent with its original action or omission it is possible that taxpayers in similar situations could do so since the essence of a cost_sharing_arrangement is to share the risks and benefits of the exploitation of intangibles taxpayers may be tempted not to reveal their cost sharing arrangements by timely and properly notifying the service as required in sec_1_482-7 in order to use hindsight to gain significant tax benefits case development hazards and other considerations as a result of its failure to substantially comply with the administrative requirements of sec_1_482-7 uscorp is precluded from claiming qualified_cost_sharing_arrangement treatment that however does not end the inquiry nor translate immediately into an adjustment examination needs to further develop the facts of the case see sec_1_482-7 if you have any further questions please call by elizabeth g beck senior technical reviewer
